        Case 7:19-cv-00147-WLS Document 44 Filed 08/19/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 VALDOSTA DIVISION

CHRISTOPHER ALEXANDER, et al.,                   *

                    Plaintiffs,                  *
v.                                                   Case No. 7:19-CV-147(WLS)
                                                 *
SOUTHEAST CORRECTIONS, LLC,
                                                 *
                  Defendant.
___________________________________              *


                                        JUDGMENT

      Pursuant to this Court’s Order dated August 19, 2021, and for the reasons stated therein,

JUDGMENT is hereby entered dismissing this case.

       This 19th day of August, 2021.

                                           David W. Bunt, Clerk


                                           s/ S. B. DeCesare, Deputy Clerk
